Judgment unanimously affirmed without costs. Memorandum: Supreme Court did not err in denying plaintiff’s motion pursuant to CPLR 4519 to prohibit defendant from testifying regarding a conversation with decedent. The conversation in question was part of the gratuitous bailment transaction that was the crux of plaintiff’s case. "[H]aving introduced testimony concerning that transaction into evidence, [plaintiff] cannot thereafter prevent his adversary from testifying to the details of the same transaction, for to do so would give the estate an unfair advantage not intended by the statute” (Matter of Wood, 52 NY2d 139, 145).
The court properly refused to charge the jury that violations of FA A regulations by defendant were some evidence of negligence. Plaintiff failed to present any expert testimony concerning which FAA regulations applied and whether defendant complied with those regulations (see, Christoforou v Lown, 120 AD2d 387, 390).
Upon our review of the record, we conclude that the jury’s verdict is not against the weight of the evidence (see, Dannick v County of Onondaga, 191 AD2d 963, 964). (Appeal from Judgment of Supreme Court, Erie County, O’Donnell, J.—Dismiss Complaint.) Present—Green, J. P., Pine, Lawton, Doerr and Fallon, JJ.